DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,951. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-20 of U.S. Patent No. 10,691,951, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-20 of U.S. Patent No. 10,691,951, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-20 of U.S. Patent No. 10,691,951, including the feature of generating a model in accordance with at least the veracity indication; and applying second video content data to the model to generate a prediction regarding a likelihood of whether a subject matter of a second video associated with the second video content data is accurate as specified in claim 1 of the present Application. Applicant’s attention is directed to claim 1 of U.S. Patent No. 10,691,951.
With regard to claim 2, the feature of wherein the first video comprises a plurality of videos generated by a plurality of different media outlets as specified thereof is present in claim 2 of U.S. Patent No. 10,691,951.
With regard to claim 3, the feature of wherein the processing of the digest comprises identifying a logo, a watermark, or any combination thereof included in the first video to identify at least one source of the first video as specified thereof is present in claim 3 of U.S. Patent No. 10,691,951.
With regard to claim 4, the feature of wherein the digest identifies at least one source of the first video as specified thereof is present in claim 4 of U.S. Patent No. 10,691,951.
With regard to claim 5, the feature of wherein the digest identifies a person included in the first video, an object included in the first video, a timestamp associated with the first video, a location for generation of the first video, or any combination thereof as specified thereof is present in claim 5 of U.S. Patent No. 10,691,951.
With regard to claim 6, the feature of wherein the processing of the digest to generate the cascade assembly comprises generating at least one score for the first video in accordance with a plurality of properties of the first video, and wherein the plurality of properties comprises a depth, a size, a number of sources associated with the first video, a virality, or any combination thereof as specified thereof is present in claim 6 of U.S. Patent No. 10,691,951f.
With regard to claim 7, the feature of wherein the processing of the cascade assembly to generate the veracity indication comprises obtaining information from a plurality of verification sources to verify an accuracy of assertions included in the first video as specified thereof is present in claim 7 of U.S. Patent No. 10,691,951.
With regard to claim 8, the feature of wherein the operations further comprise: obtaining an actual status of whether the second video includes accurate subject matter; and comparing the actual status with the prediction to generate an error indication as specified thereof is present in claim 8 of U.S. Patent No. 10,691,951.
With regard to claim 9, the feature of wherein the operations further comprise: generating a modified model by modifying at least one parameter of the model in accordance with the error indication as specified thereof is present in claim 9 of U.S. Patent No. 10,691,951.
With regard to claim 10, the feature of wherein the operations further comprise: obtaining third video content data associated with a third video; and applying the third video content data to the modified model to generate a second prediction regarding a likelihood of whether the third video is accurate as specified thereof is present in claim 10 of U.S. Patent No. 10,691,951.
With regard to claim 11, the feature of wherein the first video content data comprises raw data captured by a camera of a communication device as specified thereof is present in claim 11 of U.S. Patent No. 10,691,951.
With regard to claim 12, the feature of wherein the veracity indication comprises at least one verdict generated by a veracity categorization component as specified thereof is present in claim 1, lines 33-38 of U.S. Patent No. 10,691,951. Furthermore, see claim 7 of U.S. Patent No. 10,691,951
With regard to claim 13, the feature of Non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: generating a digest in accordance with a processing of data associated with at least a first video; generating a cascade assembly based on a processing of the digest; generating a plurality of veracity indications associated with a first plurality of assertions included in the at least a first video in accordance with a processing of the cascade assembly; generating a model in accordance with the plurality of veracity indications; and utilizing the model to generate a plurality of predictions regarding an accuracy of a second plurality of assertions included in a plurality of videos as specified thereof is present in claim 13 of U.S. Patent No. 10,691,951.
With regard to claim 14, the feature of wherein each video of the plurality of videos is related to a common subject matter as specified thereof is present in claim 13 of U.S. Patent No. 10,691,951.
With regard to claim 15, the feature of wherein the data comprises a transcript of the first plurality of assertions included in the at least a first video as specified thereof is present in claim 15 of U.S. Patent No. 10,691,951.
With regard to claim 16, the feature of wherein the generating of the plurality of veracity indications comprises comparing the first plurality of assertions to information obtained from verification sources as specified thereof is present in claim 13, lines 34-38 of U.S. Patent No. 10,691,951.
With regard to claim 17, the feature of wherein the operations further comprise presenting at least one prediction of the plurality of predictions on a presentation device as specified thereof is present in claim 17 of U.S. Patent No. 10,691,951.
With regard to claim 18, the feature of wherein the operations further comprise at least temporarily preventing a distribution of at least one video included in the plurality of videos based on at least one prediction included in the plurality of predictions indicating that the accuracy of an assertion included in the at least one video is below a threshold as specified thereof is present in claim 18 of U.S. Patent No. 10,691,951.
With regard to claim 19, the feature of the method, comprising: applying, by a first processing system including a first processor, data to a machine learning model to obtain a prediction regarding an accuracy of a subject matter assertion included in a video; responsive to the prediction indicating that the subject matter assertion is at least substantially accurate, enabling, by the first processing system, access to the video by a second processing system including a second processor; and responsive to the prediction indicating that the subject matter assertion is at least substantially inaccurate, disabling, by the first processing system, access to the video by the second processing system as specified thereof is present in claim 19 of U.S. Patent No. 10,691,951.
With regard to claim 20, the feature of further comprising: responsive to the prediction indicating that the accuracy of the subject matter assertion is unknown, obtaining, by the first processing system, information from a source; enabling, by the first processing system, access to the video by the second processing system when the information indicates that the subject matter assertion is at least substantially accurate; and disabling, by the first processing system, access to the video by the second processing system when the information indicates that the subject matter assertion is at least substantially inaccurate as specified thereof is present in claim 20 of U.S. Patent No. 10,691,951.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        August 13, 2022.